PER CURIAM.
Appellant seeks review of the trial court’s order that withheld adjudication and placed appellant on probation under certain specified conditions.
Our review of the record demonstrates that the trial judge found appellant to be in need of supervision and thus the disposition made was within the court’s authority as provided by § 39.10 F.S.1973, and Rule 8.110 FRJP.
Appellant also complains of the trial court’s action in placing appellant in detention for a period of approximately one week without a written order as required by Rule 8.0S0 FRJP. The court’s failure to follow that rule was error. However, as appellant conceded in oral argument, that error cannot be rectified now and we record it only for the purpose of direction to the trial court.
Having found no reversible error, we affirm the order appealed from.
*992CROSS and DOWNEY, JJ., and FO-GLE, HARRY W., Associate Judge, concur.